Citation Nr: 1521606	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-18 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability, for accrued benefits purposes.

2.  Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel

INTRODUCTION

The Veteran served on active duty from February 1967 to January 1969.  He died in March 2012.  The appellant is claiming she is the surviving spouse of the Veteran. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 decision from the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  The case is currently under the local jurisdiction of the Waco, Texas, Regional Office (RO).

The March 2013 decision on appeal involved three issues:  entitlement to death pension benefits, accrued benefits, and service connection for the cause of the Veteran's death.  In her substantive appeal received in June 2013, the appellant specifically limited her appeal to the death pension and accrued benefits issues, and indicated that she was not pursuing a cause of death claim.  Thus, the Board will not address the issue of entitlement to service connection for the cause of the Veteran's death.


REMAND

By way of background, the Veteran had a claim of service connection for a back disability that had been remanded by the Board in September 2011 for additional development.  A VA examination was conducted pursuant to the Board's remand in November 2011.  Prior to the issuance of a supplemental statement of the case, the Veteran died in March 2012.

It is unclear from the record as it now stands whether the appellant has been substituted for the Veteran in the appeal that was pending at the time of his death, or whether her claim is one for accrued benefits.  As the issue of accrued benefits was certified to the Board, that issue has been listed on the first page of this decision.  

In any event, the underlying issue that must be resolved before the Board considers the appellant's claims relates to her status as the surviving spouse of the Veteran.  It is not in dispute that the appellant and the Veteran were legally married in June 2011 and that the Veteran died in March 2012.  

In general, the surviving spouse of a qualified veteran is eligible to receive death benefits (including accrued benefits and pension) if the surviving spouse was married to the veteran for one year or more.  38 C.F.R. § 3.54(a) (2014).  In this case, the appellant and the Veteran were married for less than one year.  However, the appellant contends that while she and the Veteran did not marry until 2011, that they had known each other for approximately 50 years and "our daughter was born in 1963."  Benefits are payable to a surviving spouse married to the Veteran for less than one year prior to his death if a child was born of the marriage, or was born to them before the marriage.  38 C.F.R. § 3.54(b)(3).  

There is no official documentation of record of a daughter born to the Veteran and the appellant.  On remand, the appellant must be requested to furnish a birth certificate or other official documentation that a child was born to her and the Veteran.  

The RO must then adjudicate the issue of whether the appellant is the surviving spouse of the Veteran for VA purposes prior to readjudicating the accrued benefits claim and death pension claim on the merits.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the appellant provide a birth certificate or other official documentation that a child was born to her and the Veteran.

2.  In light of the additional evidence obtained and review of the evidence of record, the RO should issue a decision on the issue of entitlement to recognition of the appellant as the surviving spouse of the Veteran for purposes of consideration for VA death benefits. 

3.  Readjudicate the claims of entitlement to recognition of the appellant as the surviving spouse of the Veteran and the underlying claims.  If the determination remains adverse to the appellant, she and her representative should be furnished with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

